PER CURIAM.
During the course of the trial, plaintiff’s attorney moved for non-suit which was granted by the trial judge in the following language:
“ * * * counsel for the Plaintiff announced he would take a voluntary Non-Suit, which motion, after consideration by the Court, was granted, and a voluntary Non-Suit, be, and the same is hereby entered herein; thereupon counsel for the Defendant moved the Court for a Final Judgment in its favor, which motion, after consideration by the Court, was denied; thereupon the Jury was discharged from further consideration of- this cause.’’
Defendant appealed, citing this court’s opinion in Dobson v. Crews, Fla.App., 164 So.2d 252. Plaintiff in his one page brief requested this court to await the rule of the Supreme Court in Dobson v. Crews “when the question will then be settled.” In the case of Crews v. Dobson, 177 So.2d 202, opinion filed July 7, 1965, the Supreme Court affirmed this court’s aforementioned decision. Also see Thoman v. Ashley, Supreme Court, 177 So.2d 205, opinion filed July 7, 1965.
Reversed and remanded with directions to the trial court to vacate the judgment of non-suit and costs, and to enter a judgment on the motion of appellant-defendant, *215St. Johns River Terminal Company, dismissing the action with prejudice and at the cost of plaintiff.
RAWLS, C. J., and STURGIS and WIGGINTON, JJ., concur.